Case 2:15-cr-20200-LJM-DRG ECF No. 506, PageID.7493 Filed 05/06/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

        Plaintiff,                                 Case No. 15-cr-20200

v.                                                 Honorable Laurie J. Michelson

CHAKA CASTRO, D-1,

        Defendant.


              ORDER DENYING MOTION FOR HARDSHIP CREDIT [505]


        Chaka Castro organized a series of armed invasions into the homes of families of Asian

and Indian descent. Following a jury trial, she was convicted of violating the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(d), four counts of assault with a

deadly weapon in aid of racketeering, 18 U.S.C. § 1959(a)(3), and four counts of using a firearm

in connection with a crime of violence, 18 U.S.C. § 924(c). (ECF No. 344.) She was sentenced to

a 444-month prison term, with 336 months coming from the statutory minimum on the firearms

offenses. (ECF No. 412.) The Sixth Circuit affirmed the convictions and sentence. (ECF No.

476.)

        Castro is presently serving her sentence at the Federal Correctional Institution Aliceville

in Alabama. (ECF No. 505, PageID.7487.) As a result of the coronavirus pandemic and the

resulting procedures and protocols implemented by the Bureau of Prisons that limit and restrict

inmate interaction, movement, visitation, and health care, Castro estimates that she has been on

“lock-down status” for approximately 385 days. (Id.) She claims her Fifth, Eighth, and

Fourteenth Amendment rights have been violated and she has filed a motion for hardship credits.
Case 2:15-cr-20200-LJM-DRG ECF No. 506, PageID.7494 Filed 05/06/21 Page 2 of 3




(Id.) Castro seeks “two days credit for one served for the time [she] has been locked down in FCI

Aliceville due to Covid-19.” (Id. at PageID.7491)

       Castro is not the only Aliceville inmate to seek this relief. A district judge in Texas has

twice dealt with this identical motion. As that court aptly explained in denying the motions:

       The Bureau of Prisons (BOP) is responsible for calculating sentencing credit, and
       the proper vehicle for raising such a challenge is a petition pursuant to 28 U.S.C.
       § 2241. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000) (A writ of habeas
       corpus pursuant to 28 U.S.C. § 2241 is the appropriate vehicle in which “a
       sentenced prisoner attacks . . . the prison authorities’ determination of its
       duration.”) (citations omitted); United States v. Garcia-Gutierrez, 835 F.2d 585,
       586 (5th Cir. 1998) (claims for sentence credit to federal sentences are properly
       brought pursuant to § 2241); United States v. Gabor, 905 F.2d 76, 77-78 n.2 (5th
       Cir. 1990). A defendant is required to exhaust available administrative remedies
       through the BOP before litigating the computation of his or her sentence in
       federal court. United States v. Wilson, 503 U.S. 329, 335, 112 S. Ct. 1351, 117 L.
       Ed. 2d 593 (1992) (citing 28 C.F.R. §§ 542.10-542.16 and collecting cases).
       There is nothing in the record indicating that Defendant has presented her
       complaints regarding her sentence to the BOP, nor does she claim that she has
       done so.

       Moreover, a challenge to the BOP’s calculation of sentencing credit pursuant to
       28 U.S.C. § 2241 must be filed in the district where the defendant is incarcerated.
       See Pack, 218 F.3d at 451. Defendant’s motion states that she is incarcerated in
       Aliceville, Alabama, which is located in the Northern District of Alabama.
       Assuming Defendant remains incarcerated in Aliceville, she should file any
       § 2241 petition in that court after first exhausting her administrative remedies.

       For the foregoing reasons, Defendant’s Motion for Hardship Credit for Hardtime
       Served (D.E. 314) is DENIED.

       To the extent Defendant wishes to pursue what appear to be Fifth, Eighth, and
       Fourteenth Amendment claims against FCI Aliceville, she may file a separate
       civil action.

United States v. Guillen-Moreno, No. 17-431-5, 2021 U.S. Dist. LEXIS 75336, at *1–2 (S.D.

Tex. Apr. 20, 2021); United States v. King, No. 17-823-2, 2021 U.S. Dist. LEXIS 75335, at *1

(S.D. Tex. Apr. 19, 2021).




                                                2
Case 2:15-cr-20200-LJM-DRG ECF No. 506, PageID.7495 Filed 05/06/21 Page 3 of 3




       This Court agrees with those rulings. A motion in Castro’s underlying criminal case is

not the proper vehicle for challenging the manner in which her sentence is being served or her

conditions of confinement at FCI Aliceville as result of the coronavirus pandemic. See, e.g.,

United States v. Rodriguez, No. 18-cr-00090-7, 2020 U.S. Dist. LEXIS 232844, at *5 (D. Conn.

Dec. 10, 2020) (noting that “[t]o the extent [defendant] also seeks to raise a claim that his

conditions of confinement are in violation of the Eighth Amendment’s prohibition on cruel and

unusual punishment,” such a claim needs to be brought in the federal district where the prison is

located); United States v. Duncan, No. 17-01-KKC, 2020 U.S. Dist. LEXIS 196540, at *6–7

(E.D. Ky. Oct. 22, 2020) (denying defendant’s request for release under the Eighth Amendment

based on COVID-19 because an action under 28 U.S.C. § 2241 must be filed in the federal court

district in which defendant is incarcerated).

       Thus, Castro’s Motion for Hardship Credit for Hard Time Served (ECF No. 505) is

DENIED.

       SO ORDERED.

       May 6, 2021


                                                s/Laurie J. Michelson
                                                LAURIE J. MICHELSON
                                                UNITED STATES DISTRICT JUDGE




                                                  3
